Citation Nr: 0118726	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-07 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
for panic disorder, from January 1, 1993 through July 12, 
1999.   

2.  The propriety of the 50 percent rating assigned for panic 
disorder from July 13, 1999.  

3.  The propriety of the initial 20 percent rating assigned 
for residuals of a compression fracture of the thoracic 
spine.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1987 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 10 
percent initial rating, for residuals of a compression 
fracture of the thoracic spine.  He responded with a notice 
of disagreement regarding the assigned initial rating of 10 
percent, and was subsequently sent a February 1995 statement 
of the case.  He then filed an April 1995 VA Form 9, 
perfecting his appeal of this issue.  

In a February 1995 rating decision, the veteran was awarded 
service connection, with a 10 percent initial rating, for 
panic disorder.  In April 1995, he expressed disagreement 
with his assigned initial rating of 10 percent for his 
disability.  However, a statement of the case on the issue of 
an increased initial rating for panic disorder was not 
afforded him until February 2000.  The veteran then perfected 
his appeal of this issue with the filing of a March 2000 
substantive appeal.  

Because the veteran has disagreed with the initial ratings 
assigned for his service connected disabilities, the Board 
has re-characterized the issues on appeal as involving the 
propriety of the initial ratings assigned (and, as regards 
the panic disorder, the rating thereafter assigned).  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
also notes that the veteran has been afforded increased 
initial ratings of less than the maximum available ratings 
for his service connected panic disorder and residuals of a 
compression fracture of the thoracic spine.  However, because 
there has been no clearly expressed intent on the part of the 
veteran to limit his appeal to entitlement to a specified 
disability rating, the VA is required to consider entitlement 
to all available ratings for that disability.  See Fenderson, 
12 Vet. App. at 126 (1999) [citing AB v. Brown, 6 Vet. 
App. 35, 38 (1993)].  Accordingly, these issues remain in 
appellate status.  


The Board notes that the veteran has been awarded service 
connection, with a noncompensable rating, for residuals of 
rhinoplasty.  In an October 1999 written statement to the RO, 
he requested an increased rating for this disability; 
however, he has not, to date, been afforded a rating 
determination on this matter.  The RO is reminded of its duty 
to adjudicate a veteran's claim in a timely fashion, after 
proper development has been afforded him.  


FINDINGS OF FACT

1.  During the period from the January 1, 1993 grant of 
service connection through July 12, 1999, the veteran's panic 
disorder was characterized by anxiety, panic attacks, and 
sleep impairment (to include insomnia); these symptoms 
resulted in such a reduction in initiative, flexibility, 
efficiency, and reliability as to produce definite industrial 
impairment.  

2.  Since January 13, 1999, the veteran has experienced panic 
attacks of more than once a week, anxiety, and depressed 
mood, resulting in considerable social and industrial 
impairment.  

3.  Since the January 1, 1993 effective date of the grant of 
service connection for residuals of a compression fracture of 
the thoracic spine, the veteran has experienced limitation of 
motion of the thoracic spine, with demonstrable deformity of 
a vertebral body of the thoracic spine.  



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 
percent for panic disorder, for the period from January 1, 
1993 through July 12, 1999, are met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9412 (2000).  

2.  The criteria for a disability rating in excess of 50 
percent for the veteran's panic disorder, from July 13, 1999, 
are not met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9412 (2000).  

3.  The criteria for an initial disability rating in excess 
of 20 percent for the veteran's residuals of a compression 
fracture of the thoracic spine are not met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5285-5295 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran filed a claim for service connection for a 
psychiatric disability in January 1993.  

A May 1993 letter from Dr. M.J.M., describes the veteran's 
psychiatric treatment just prior to his separation from 
service.  The veteran was noted to experience increased 
anxiety, poor concentration, and panic attacks.  However, he 
was without homicidal or suicidal thoughts or plans.  
Medication was afforded him, and he was described as 
clinically stable.  

In a March 1994 rating decision, the veteran was awarded 
service connection, with a 10 percent initial rating, for 
residuals of a compression fracture of the thoracic spine.  
The veteran responded with a timely notice of disagreement 
regarding the rating determination for this disability, and 
this appeal was initiated.  A February 1995 Statement of the 
Case was afforded him.  He perfected his appeal on this issue 
with the April 1995 filing of a VA Form 9.   

A May 1994 VA psychiatric examination was afforded the 
veteran.  He reported a history of anxiety, panic attacks, 
poor sleep, and poor concentration.  He was recently 
divorced.  Currently, he was taking college classes, and 
socially, he had some contacts with friends.  On objective 
observation, he was neatly dressed, and spoke in a normal 
manner.  His cognitive functioning seemed good, with fair 
judgment and insight.  No evidence of depression, phobia, or 
psychosis was noted.  No legal problems were noted.  His 
affect was broad-ranged, with a slight level of anxiety.  
Panic disorder, mild in nature, resulting in mild social and 
industrial impairment, was diagnosed.  He was described as 
competent to handle his VA benefits.  

A private psychiatric assessment was afforded the veteran in 
November 1994.  He reported feeling extremely anxious while 
serving in the Persian Gulf region, and continued to 
experience anxiety subsequent to his service separation.  He 
described frequent panic attacks, characterized by 
sleeplessness and a general sense of discomfort.  At the time 
of the evaluation, he was taking college courses.  He was 
also seeing a private psychiatrist, and taking medication.  
He was neat in appearance, fully oriented, and intellectually 
competent.  However, his mood was anxious, which impaired his 
testing abilities.  Psychological testing was positive for 
anxiety but negative for depression and psychosis.  
Generalized anxiety disorder was diagnosed.  

In a February 1995 rating decision, the veteran was awarded 
service connection, with a 10 percent initial rating, for 
panic disorder.  

In a September 1995 rating decision, the veteran was awarded 
an increased initial rating, to 20 percent, for his residuals 
of a compression fracture of the thoracic spine.  This award 
was made effective to January 1993.  

A VA orthopedic examination was afforded the veteran in 
February 1997.  He reported pain of the thoracic spine, but 
no numbness or tingling.  He has been receiving chiropractic 
manipulation of his spine, as well as taking medication.  On 
physical examination, he had slight tenderness of the 
thoracic area, with mild scoliosis also evident.  Range of 
motion testing revealed forward flexion to 80º, extension to 
35º, lateral flexion to 30º bilaterally, and lateral rotation 
to 40º bilaterally.  No sign of radiculopathy was noted.  X-
ray examination of the thoracic spine revealed slight 
scoliosis and an old compression fracture at T8-9.  

Another VA orthopedic examination was also afforded the 
veteran in June 1999.  He reported tenderness over the 
midline of the thoracic spine, with increased prominence of 
the left paraspinal muscles.  Range of motion testing 
revealed forward flexion to 60º, extension to 20º, lateral 
flexion to 20º bilaterally, and lateral rotation to 40º 
bilaterally.  No neurological deficits were noted.  X-ray 
examination of the thoracic spine revealed mild degenerative 
changes.  Decreased height of the mid-dorsal vertebral body 
at D8-9, with marginal osteophytes, was also noted.  

A new VA psychiatric examination was afforded the veteran in 
July 1999.  He reported a continued history of panic attacks, 
anxiety, and lack of energy.  He also sleeps poorly and 
occasionally experiences nightmares.  He has worked off and 
on in the past two years in the computer field.  He is 
currently taking medication for his psychiatric disorder.  On 
objective observation, he was neatly dressed and groomed, and 
he was cooperative with the interview.  His stream of thought 
was logical and goal-directed, and speech was within normal 
limits.  He denied hallucinations and paranoid thoughts.  No 
legal or substance abuse problems were reported.  Anxiety 
disorder and panic disorder were diagnosed, and a Global 
Assessment of Functioning (GAF) score of 62 was assigned.  

An October 1999 letter from Dr. S.A.P., M.D., was received 
regarding the veteran's private psychiatric treatment.  Dr. 
P. described the veteran as suffering from "marked 
organizational difficulties, decreased attention span, and 
profound phobic activity."  He was currently taking 
medication, and his prognosis remained guarded.  

An October 1999 statement was also received from L.S., Ed.D, 
who has been treating the veteran since September 1999.  In 
addition to panic disorder, L.S. diagnosed the veteran with 
attention deficit hyperactivity disorder and insomnia.  His 
symptoms resulting from these psychiatric disabilities 
include poor sleep, poor concentration, and low energy.  A 
Global Assessment of Functioning (GAF) score of 55 was 
assigned.  

In an October 1999 personal statement, the veteran indicated 
that he lost his job in April 1999 as a result of his 
psychiatric impairment; however, he was able to find another 
job.  Nevertheless, according to his statement, he continues 
to suffer occupational impairment due to the panic attacks, 
anxiety, poor sleep, and poor concentration resulting from 
his panic disorder.  

The veteran's disability rating for panic disorder was 
increased to 50 percent within a January 2000 rating 
decision.  This award was made effective from July 13, 1999, 
the date of his most recent VA psychiatric examination.  

A February 2000 statement of the case on the issue of an 
increased rating for his panic disorder was afforded the 
veteran.  He responded with a March 2000 substantive appeal, 
perfecting his appeal.

II.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claims on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claims without first remanding 
them to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the February 1995 and February 2000 
Statements of the Case, the veteran and his representative 
have been advised of the laws and regulations governing the 
claim, and, hence, have been given notice of the information 
and evidence necessary to substantiate the claim.  Moreover, 
pertinent medical treatment records have been obtained and 
associated with the claims file, and the veteran has been 
afforded multiple comprehensive VA examinations in connection 
with the claim on appeal.  Furthermore, as the veteran has 
not identified any additional relevant evidence that has not 
been requested or obtained, there is no indication that there 
is any outstanding evidence that is necessary for 
adjudication of the issues on appeal.  Hence, adjudication of 
the issue on appeal, without remand to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The claims are ready to be considered on 
the merits.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2000).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2000); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995). When the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson, supra.  

A.  The propriety of the 10 initial rating assigned for panic 
disorder from January 1, 1993, and the 50 percent rating 
assigned from July 13, 1999

The Board notes, at the outset, that the criteria used to 
rate psychiatric disorders was changed, effective November 7, 
1996.  To that extent, the record shows that the veteran has 
had notice of the former and revised criteria for evaluating 
the psychiatric disorder.  When a law or regulations change 
during the pendency of a veteran's appeal, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312- 13 (1991).  However, revised statutory or 
regulatory provisions may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 2000); VAOPGCPREC. 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  In 
this case, the RO has considered the veteran's claim for 
higher initial and subsequent evaluations for panic disorder 
under both the former and the revised schedular criteria; 
hence, there is no prejudice to the veteran in the Board 
doing likewise.  See Bernard, supra; see also Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Under the criteria in effect prior to November 7, 1996, a 30 
percent evaluation was assigned when there was a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and that 
psychoneurotic symptoms resulted in such a reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9412 (1995).  The term "definite" 
has been defined as "distinct, unambiguous, and moderately 
large in degree," representing a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large." VAOPGCPREC 9-93 (Nov. 9, 1993), 59 
Fed. Reg. 4752 (1994); see also Hood v. Brown, 4 Vet. 
App. 301 (1993).  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2000).  

A 50 percent rating was assigned when the ability to 
establish and maintain effective or favorable relationships 
was considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  Id.

A 70 percent evaluation was assigned for severe impairment in 
the ability to establish and maintain effective or favorable 
relationships with people and for psychoneurotic symptoms of 
such severity and persistence that there was severe 
impairment in his ability to obtain or retain employment.  
Id.

To warrant a 100 percent evaluation under the former 
criteria, the attitudes of all contacts except the most 
intimate must have been so adversely affected as to result in 
virtual isolation in the community; or there must have been 
totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment.  These 
criteria represent 3 independent bases for granting a 100 
percent evaluation.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996). 

Under the rating criteria in effect as of November 7, 1996, a 
30 percent rating is assigned for occupational and social 
impairment with occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation remain normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9412 (2000).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is granted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

For the reasons to be discussed below, the Board finds that 
the criteria for an initial rating of 30 percent for service-
connected panic disorder (under the former criteria) are met.  

According to the evidence of record, including the May 1994 
VA examination report and the November 1994 private 
examination report, the veteran's panic disorder has been 
characterized by anxiety, depressed mood, panic attacks, poor 
concentration, and sleep impairment (to include nightmares 
and insomnia).  Anxiety and poor concentration were also 
noted on the November 1994 private psychiatric evaluation 
report.  At the time, these symptoms resulted in some 
decrease in both his industrial and social capacities.  
Considering the evidence of record in light of 38 C.F.R. 
§§ 4.3 and 4.7, the Board finds that the record supports a 
finding of definite impairment in the veteran's ability to 
establish and maintain effective and wholesome personal 
relationships, as well as definite impairment in his 
industrial functioning for the period from January 1, 1993 
through January 12, 1999.  Hence, the criteria for an initial 
30 percent evaluation under the former criteria are met.  

While an increased initial evaluation, to 30 percent, is 
warranted, the Board also finds that no higher evaluation is 
warranted for the period prior to July 13, 1999.  The 
evidence of record does not support an initial evaluation in 
excess of 30 percent under either the former or revised 
rating criteria.  The Board notes that the veteran has been 
afforded both a VA examination and a private examination 
during the time period in question, and according to all 
evidence of record, he has continually been alert and fully 
oriented to his surrounding during that time.  No deficits in 
his thought processes, memory, or cognitive functioning have 
been noted.  His speech is of normal rate and pattern.  He 
has no history of homicidal or suicidal thoughts or actions, 
and has no legal problems stemming from his psychiatric 
disability.  His dress and grooming have always been 
adequate, and he has been able to attend college courses 
subsequent to his service separation.  He has been judged by 
all examiners of record to be competent to manage his 
personal finances.  

The evidence simply does not demonstrate that, prior to June 
13, 1999, the veteran's panic disorder resulted in at least 
considerable social and industrial impairment, or impairment 
manifested by flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, as would warrant a 50 percent disability 
rating.  As the criteria for the next higher, 50 percent, 
evaluation, under either the former or revised criteria, are 
not met, it follows that the criteria for a 70 or a 100 
percent initial evaluation likewise are not met.   

As indicated above, following the receipt of the report of 
the veteran's July 1999 VA examination, the RO increased the 
veteran's rating for panic disorder to 50 percent, effective 
from the date of the examination reflected that the veteran 
had been experiencing panic attacks of more than once a week, 
anxiety, and depressed mood.  While the veteran also seeks a 
higher evaluation for this time period, the Board determines 
that, since July 13, 1999, the record provides no basis for 
assignment of an evaluation in excess of 50 percent for panic 
disorder.  

Considering the evidence first in light of the criteria in 
effect prior to November 1996, the Board finds notes that 
severe impairment in the veteran's social and occupational 
functioning, since July 12, 1999, is not demonstrated.  While 
he did state that he lost his job in April 1999 due to his 
psychiatric disability, he was able to find another job by 
October 1999.  He manages his own finances, and is able to 
perform all tasks of daily living.  The November 1995 private 
examination report, and the May 1994 and July 1999 VA 
examination reports, as well as the VA outpatient treatment 
records and private treatment summaries, all describe the 
veteran as competent.  A private examiner who evaluated the 
veteran in September 1999 assigned a Global Assessment of 
Functioning (GAF) score of 55, indicative of only moderate 
impairment in social and occupational settings.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF scores between 51-60 represent moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  At the time of his July 
1999 VA psychiatric examination, a GAF score of 62 was 
assigned, indicative of mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  While another October 1999 
private examiner's statement describes the veteran's 
impairment as "marked," and his prognosis as guarded, he 
was also noted to be working and receiving treatment.  The 
Board finds that these overall findings are indicative of 
more than considerable impairment.  As severe overall 
industrial and social impairment is not shown, the criteria a 
rating of at least 70 percent under the former criteria are 
not met.  

Likewise, since July 13, 1999, a rating in excess of 50 
percent under the revised criteria is not warranted.  The 
veteran reports no homicidal or suicidal ideation or plans, 
and no legal problems arising from his psychiatric 
disability.  He has also reported no obsessive rituals that 
interfere with his daily routine.  His speech has not been 
intermittently illogical, obscure, or irrelevant on 
examination; it was described as within normal limits during 
his May 1994 and July 1999 VA examinations.  While he has 
reported some feelings of depression, these feelings are not 
shown by the evidence to be near continuous or affecting his 
ability to function independently.  The veteran has taken 
college courses in the past, and demonstrated competency to 
manage his funds.  He was described by all examiners of 
record as competent.  He has reported no hallucinations, 
delusions, or other evidence of psychosis.  The veteran has 
been described at all times of record as alert, cooperative, 
and fully oriented, and without spatial disorientation.  
While he has reported some irritability, anxiety, and panic, 
no history of violence has been noted in the record.  His 
personal appearance and hygiene have generally been adequate.  
Overall, the preponderance of the evidence is against 
assignment of at least a 70 percent rating under the revised 
criteria for panic disorder since July 13, 1999.  Again, as 
the criteria for the next higher,70 percent, evaluation, 
under either the former or revised criteria, are not met, it 
follows that the criteria for a 100 percent evaluation, since 
July 13, 1999, likewise are not met.   

For all the foregoing reasons, the Board finds that while the 
criteria for an initial 30 percent rating for panic disorder, 
from January 1, 1993 are met, the criteria for a rating in 
excess of 50 percent since July 13, 1999 are not met.  In 
reaching the conclusion to deny an increased rating for panic 
disorder from July 13, 1999, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 38 
U.S.C. § 5107(b)); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).  


B.  The propriety of the initial 20 percent evaluation 
assigned for residuals of compression fracture of the 
thoracic spine

In this case, the veteran has been assigned an initial 20 
percent evaluation for his service connected residuals of a 
compression fracture of the thoracic spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2000), 
pursuant to which residuals of fractures of vertebrae are 
evaluated.  That diagnostic code provides that, in the 
absence of cord involvement or abnormal mobility requiring a 
neck brace, residuals of fractures of vertebrae are rated 
based on definite limitation of motion of the affected 
portion of the spine or muscle spasm, adding 10 percent for 
demonstrable deformity of a vertebral body.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2000).  Limitation of motion 
of the dorsal spine is evaluated 

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000);  see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, if a veteran is in receipt of the maximum disability 
rating available under a diagnostic code for limitation of 
motion, consideration of functional loss due to pain is not 
required.  Johnson v. Brown, 10 Vet. App. 80 (1997).  

According to the February 1997 and June 1999 VA examination 
reports, limited range of motion was observed, along with 
mild scoliosis.  The veteran has tenderness of the 
musculature over the thoracic paraspinal region, but no 
numbness or other evidence of any neurological deficit.  He 
is also without radiculopathy.  X-ray examination of the 
thoracic spine has confirmed degenerative changes, mild in 
nature.  Considering such evidence in light of the applicable 
criteria, noted above, the Board finds that, even taking into 
consideration the 10 percent to be added for demonstrable 
deformity of a vertebral body (reflected, perhaps, by the 
notation of .  "decreased height of the mid-dorsal vertebral 
body at D8-9, with marginal osteophytes" in June 1999), the 
record presents no basis for assignment of an overall 
evaluation in excess of the 20 percent evaluation assigned 
since the January 1, 1993 effective date of the grant of 
service connection for residuals of compression fracture of 
the spine.  There is no evidence of spinal cord involvement 
or abnormal mobility requiring a neck brace.  While the 
veteran has some limitation of motion, as X-rays reflected 
only mild degenerative changes, and neither examination 
report indicates that the veteran was in pain during the 
examination, such is not considered significantly disabling.  
In any event, the Board emphasizes that under Diagnostic Code 
5291, a maximum evaluation is assignable for limitation of 
motion of the dorsal (thoracic) spine.  Moreover, there is no 
evidence of, or disability comparable to, ankylosis of the 
spine.  See Diagnostic Codes 5286 and   5288.  

Thus, the Board finds that the evidence, overall, does not 
provide a basis for more than the initial 20 percent 
evaluation assigned under Diagnostic Code 5285 or any other 
potentially applicable diagnostic code.  In this regard, the 
Board points out that while the disability under 
consideration undoubtedly causes the veteran some discomfort 
(as contemplated in the in the assigned 20 percent 
evaluation), the veteran has been able to attend classes, 
hold a job, and perform other tasks of daily living despite 
his service connected disability of the thoracic spine.  

Based on the foregoing, the claim for a higher initial 
evaluation for residuals of a compression fracture of the 
thoracic spine must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
Gilbert, 1 Vet. App. at 55-57. 



ORDER

An initial 30 percent evaluation for service-connected panic 
disorder, from January 1, 1993 through July 12, 1999, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

An evaluation in excess of 50 percent for service-connected 
panic disorder, from July 13, 1999, is denied.  

An initial evaluation in excess of 20 percent for residuals 
of a compression fracture of the thoracic spine is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



